Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 6249227 B1) in view of Hartman et al. (US 20160209868 A1).
In regard to claim 1, Brady teaches a method comprising: determining, at an information handling system, a first unique identifier corresponding to the information handling system (Brady, Col. 13, lines 43-55, A typical system (i.e., an information handling system such as a personal computer server, a mini-computer system, a parallel computer system, a main frame system, a super computer system, etc.) 500 may include a plurality of electronic devices (servers, computers, terminals, printers, etc.) 512 each configured to provide functions of the system 500. RFID transponders 514 & 516 may be integrated into the system at the chip level (see FIGS. 2A and 2B), component level (see FIGS. 3A through 3D, device level (see FIGS. 4A through 4F), or system level (i.e., a single system level RFID transponder 514, see FIG. 5B); Col. 10, lines 1-16, RFID transponders 414 & 420 may be useful during assembly, inventory, and delivery (including loading and receiving) of such electronic devices. For example, the RFID transponder may be programmed to contain the serial number, part number, and warranty information of the electronic device 400. Optionally, the RFID IC's memory may also contain part numbers, serial numbers, installation dates, warranty and information for components 412 contained within the device 400); determining, at an asset management tag device affixed to the information handling system, a second unique identifier corresponding to the asset management tag device (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the RFID transponder has an identifier that’s being used to specify that RFID transponder to the RFID system); providing, by the information handling system, the first unique identifier to the asset management tag device (Brady, Col. 14, lines 11-38, The RF transponder 514 may be communicatively coupled (i.e., via a system bus) to each device 518 within the system 500 so that it may be provided with information about the system 500, devices within the system 518 & 524, and elements 520 and components 522 of each device 518 & 524. The RF transponder 514 may also communicate with other device, component, and/or element level RF transponders via wireless RF communication. In this manner, information about the elements 520, components 522, and devices 518 & 524 may be communicated to the system RFID transponder 514), the asset management tag device communicatively coupled to an asset management system (Brady, Col. 6, lines 27-36, The present invention employs RFID technology to store and provide information about assets such as electronic components, devices, and systems. In this manner, functions such as, for example, security of the assets, inventory tracking of the assets, identification of the assets, and short distance communication between the assets; Col. 14, lines 30-36, The information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated. The RFID transponder 514 may be interrogated to provide information such as identification of devices and components within the system, status of devices within the system, configuration of the system, etc. for testing of the system or inventory of its components); and providing the first unique identifier to the asset management tag device via an electrical interconnect coupling the information handling system to the asset management tag device (Brady, Col. 10, line 67- Col. 11, line 12, The RFID transponder 420 may be electrically interconnected to the motherboard 430 of the electronic device via a wire, cable, flexible circuit, or the like. In this manner, the RFID transponder 424 may be programmed with information about the electronic device 400 and, optionally, the electronic components 412 within the device 400).
Brady does not teach wherein the electrical interconnect is provided at a bezel incorporated at the information handling system, and wherein the electrical interconnect includes spring-loaded pin terminals to provide a data communication interface between the information handling system and the bezel.
However the concept of having electrical interconnection at a bezel using spring loaded pin is well known in the art as also taught by Hartman. Hartman teaches wireless interface 109 may comprise a connector 402 configured to electrically and mechanically couple a flexible circuit board 404 having a plurality of conductive traces to wireless interface 109. In some embodiments, a cable or harness of electrically-conductive wires may be used in lieu of flexible circuit board 404. The conductive traces of flexible circuit board 404 (or the wires of a cable or harness used in lieu thereof) may terminate into a connector 406 at an edge of bezel 206. In some embodiments, connector 406 may comprise a plurality of electrically conductive, spring-loaded pins 408 electrically coupled to conductive traces of flexible circuit board 404 (or the wires of a cable or harness used in lieu thereof) (Hartman, Para. 37). Therefore it would have 

In regard to claim 9, Combination of Brady and Hartman teach the method of claim 1, further comprising: receiving at the information handling system the second unique identifier, the second unique identifier provided by the asset management tag device (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the RFID transponder has an identifier that’s being used to specify that RFID transponder to the RFID system); and providing, by the information handling system, the first unique identifier and the second unique identifier to the asset management system (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the system would also sent the identifier of the RFID along with the stored information in separate memory within the system device).

In regard to claim 10, Brady teaches a method comprising: receiving at an information handling system a first unique identifier corresponding to an asset management tag device affixed to the information handling system (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the RFID transponder has an identifier that’s being used to specify that RFID transponder to the RFID system), the first unique identifier provided by the asset management tag device (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the RFID transponder has an identifier that’s being used to specify that RFID transponder to the RFID system), the asset management tag device communicatively coupled to an asset management system (Brady, Col. 6, lines 27-36, The present invention employs RFID technology to store and provide information about assets such as electronic components, devices, and systems. In this manner, functions such as, for example, security of the assets, inventory tracking of the assets, identification of the assets, and short distance communication between the assets; Col. 14, lines 30-36, The information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated. The RFID transponder 514 may be interrogated to provide information such as identification of devices and components within the system, status of devices within the system, configuration of the system, etc. for testing of the system or inventory of its components); determining, at the information handling system, a second unique identifier corresponding to the information handling system (Brady, Col. 13, lines 43-55, A typical system (i.e., an information handling system such as a personal computer server, a mini-computer system, a parallel computer system, a main frame system, a super computer system, etc.) 500 may include a plurality of electronic devices (servers, computers, terminals, printers, etc.) 512 each configured to provide functions of the system 500. RFID transponders 514 & 516 may be integrated into the system at the chip level (see FIGS. 2A and 2B), component level (see FIGS. 3A through 3D, device level (see FIGS. 4A through 4F), or system level (i.e., a single system level RFID transponder 514, see FIG. 5B); Col. 10, lines 1-16, RFID transponders 414 & 420 may be useful during assembly, inventory, and delivery (including loading and receiving) of such electronic devices. For example, the RFID transponder may be programmed to contain the serial number, part number, and warranty information of the electronic device 400. Optionally, the RFID IC's memory may also contain part numbers, serial numbers, installation dates, warranty and information for components 412 contained within the device 400); and providing, by the information handling system, the first unique identifier and the second unique identifier to the asset management system (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the system would also sent the identifier of the RFID along with the stored information in separate memory within the system device) via an electrical interconnect coupling the information handling system to the asset management tag device (Brady, Col. 10, line 67- Col. 11, line 12, The RFID transponder 420 may be electrically interconnected to the motherboard 430 of the electronic device via a wire, cable, flexible circuit, or the like. In this manner, the RFID transponder 424 may be programmed with information about the electronic device 400 and, optionally, the electronic components 412 within the device 400).
Brady does not teach wherein the electrical interconnect is provided at a bezel incorporated at the information handling system, and wherein the electrical interconnect includes spring-loaded pin terminals to provide a data communication interface between the information handling system and the bezel.
However the concept of having electrical interconnection at a bezel using spring loaded pin is well known in  the art as also taught by Hartman. Hartman teaches wireless interface 109 may comprise a connector 402 configured to electrically and mechanically couple a flexible circuit board 404 having a plurality of conductive traces to wireless interface 109. In some embodiments, a cable or harness of electrically-conductive wires may be used in lieu of flexible circuit board 404. The conductive traces of flexible circuit board 404 (or the wires of a cable or harness used in lieu thereof) may terminate into a connector 406 at an edge of bezel 206. In some embodiments, connector 406 may comprise a plurality of electrically conductive, spring-loaded pins 408 electrically coupled to conductive traces of flexible circuit board 404 (or the wires of a cable or harness used in lieu thereof) (Hartman, Para. 37). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Bezel with spring loaded pin (as taught by Hartman) for interconnecting two component electrically.

In regard to claim 18, Combination of Brady and Hartman teach the method of claim 10, further comprising: providing, by the information handling system, the second unique identifier to the asset management tag device (Brady, Col. 14, lines 11-38, The RF transponder 514 may be communicatively coupled (i.e, via a system bus) to each device 518 within the system 500 so that it may be provided with information about the system 500, devices within the system 518 & 524, and elements 520 and components 522 of each device 518 & 524. The RF transponder 514 may also communicate with other device, component, and/or element level RF transponders via wireless RF communication. In this manner, information about the elements 520, components 522, and devices 518 & 524 may be communicated to the system RFID transponder 514).

In regard to claim 19, Brady teaches a system comprising: an asset management system (Brady, Col. 3, lines 34-44, the present invention employs RFID technology to store and provide information about assets such as electronic components, devices, and systems in order to provide functions such as, for example, assuring security of the assets, inventory tracking of the assets, identification of the assets, and short distance communication between the assets); an information handling system having a corresponding first unique identifier (Brady, Col. 13, lines 43-55, A typical system (i.e., an information handling system such as a personal computer server, a mini-computer system, a parallel computer system, a main frame system, a super computer system, etc.) 500 may include a plurality of electronic devices (servers, computers, terminals, printers, etc.) 512 each configured to provide functions of the system 500. RFID transponders 514 & 516 may be integrated into the system at the chip level (see FIGS. 2A and 2B), component level (see FIGS. 3A through 3D, device level (see FIGS. 4A through 4F), or system level (i.e., a single system level RFID transponder 514, see FIG. 5B); Col. 10, lines 1-16, RFID transponders 414 & 420 may be useful during assembly, inventory, and delivery (including loading and receiving) of such electronic devices. For example, the RFID transponder may be programmed to contain the serial number, part number, and warranty information of the electronic device 400. Optionally, the RFID IC's memory may also contain part numbers, serial numbers, installation dates, warranty and information for components 412 contained within the device 400); and an asset management tag device physically attached to the information handling system, the asset management tag device having a corresponding second unique identifier (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the RFID transponder has an identifier that’s being used to specify that RFID transponder to the RFID system), the asset management tag device communicatively coupled to the asset management system (Brady, Col. 6, lines 27-36, The present invention employs RFID technology to store and provide information about assets such as electronic components, devices, and systems. In this manner, functions such as, for example, security of the assets, inventory tracking of the assets, identification of the assets, and short distance communication between the assets; Col. 14, lines 30-36, The information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated. The RFID transponder 514 may be interrogated to provide information such as identification of devices and components within the system, status of devices within the system, configuration of the system, etc. for testing of the system or inventory of its components), wherein the information handling system is configured to provide the first unique identifier to the asset management tag device (Brady, Col. 14, lines 11-38, The RF transponder 514 may be communicatively coupled (i.e., via a system bus) to each device 518 within the system 500 so that it may be provided with information about the system 500, devices within the system 518 & 524, and elements 520 and components 522 of each device 518 & 524. The RF transponder 514 may also communicate with other device, component, and/or element level RF transponders via wireless RF communication. In this manner, information about the elements 520, components 522, and devices 518 & 524 may be communicated to the system RFID transponder 514), wherein the asset management tag device is configured to provide the first unique identifier and the second unique identifier to the asset management system (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the system would also sent the identifier of the RFID along with the stored information in RFID transponder’s memory), and wherein the information handling system is further configured to provide the first unique identifier to the asset management tag device via an electrical interconnect coupling the information handling system to the asset management tag device (Brady, Col. 10, line 67- Col. 11, line 12, The RFID transponder 420 may be electrically interconnected to the motherboard 430 of the electronic device via a wire, cable, flexible circuit, or the like. In this manner, the RFID transponder 424 may be programmed with information about the electronic device 400 and, optionally, the electronic components 412 within the device 400).
Brady does not teach  wherein the electrical interconnect is provided at a bezel incorporated at the information handling system, and wherein the electrical interconnect includes spring-loaded pin terminals to provide a data communication interface between the information handling system and the bezel.
However the concept of having electrical interconnection at a bezel using spring loaded pin is well known in  the art as also taught by Hartman. Hartman teaches wireless interface 109 may comprise a connector 402 configured to electrically and mechanically couple a flexible circuit board 404 having a plurality of conductive traces to wireless interface 109. In some embodiments, a cable or harness of electrically-conductive wires may be used in lieu of flexible circuit board 404. The conductive traces of flexible circuit board 404 (or the wires of a cable or harness used in lieu thereof) may terminate into a connector 406 at an edge of bezel 206. In some embodiments, connector 406 may comprise a plurality of electrically conductive, spring-loaded pins 408 electrically coupled to conductive traces of flexible circuit board 404 (or the wires of a cable or harness used in lieu thereof) (Hartman, Para. 37). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Bezel with spring loaded pin (as taught by Hartman) for interconnecting two component electrically.




Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 6249227 B1) in view of Hartman et al. (US 20160209868 A1)and further in view of Pflueger (US 20110050422 A1).
In regard to claim 2, Brady teaches the method of claim 1, further comprising: providing, by the asset management tag device, the first unique identifier and the second unique identifier to the asset management system (Brady, Col. 14, lines 30-36, the information may be written to the RFID transponder's memory (or stored in separate memory within a system device 518 & 524) and communicated to the RFID system when the RFID transponder 514 is interrogated, therefore the system would also sent the identifier of the RFID along with the stored information in RFID transponder’s memory). 
Combination of Brady and Hartman do not specifically teach associating, at the asset management system, the first unique identifier with the second unique identifier.
However the concept of associating multiple information in asset management system is well known in the  art as also taught by Pflueger. Pflueger teaches Based on information collected by mobile tag reader 108 (e.g., information stored in asset database 112), the physical location of individual information handling systems 102 may be determined by analyzing such collected information in conjunction with the associations among passive tags 104 and their slots within enclosures 101 and the associations among passive tags 106 and their associated information handling systems 102. Such enclosure-tag associations and information handling system-tag associations may be maintained in a tag database 110. Tag database 110 may include any table, list, record and/or other suitable data structure which includes: (a) data regarding each passive tag 104 and the individual enclosure 101 housing the passive tag 104 and/or the slot (e.g., height) of such passive tag 104 within an enclosure 101; and/or (b) data regarding each passive tag 106 and the individual information handling system 102 associated with such passive tag 106 (Fig. 2; Para. 33).
Therefore it’s would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the RFID system associate system information with the identifier of the RFID for purpose of keeping track of the inventory.

In regard to claim 11, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 6249227 B1) in view of Hartman et al. (US 20160209868 A1) and further in view of Barrett et al. (US 20170006576 A1).	
In regard to claim 3, Combination of Brady and Hartman do not specifically teach the method of claim 1, wherein the determining and the providing by the information handing system are performed by a baseboard management controller included at the information handling system.
However the concept of using a baseboard management controller in an information handling system is well known in the art as also taught by Barrett. Barrett teaches One or more administrative information handling systems 12 interact with rack 20 chassis manager controllers (CMCs) and server information handling systems 26 baseboard management controllers (BMCs) to manage, monitor and maintain server information handling systems 26 in an operational state (Para. 24). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have baseboard 

In regard to claim 12, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.

In regard to claim 20, Brady teaches the information handling system further provides the first unique identifier to the asset management tag device (Brady, Col. 14, lines 11-38, The RF transponder 514 may be communicatively coupled (i.e., via a system bus) to each device 518 within the system 500 so that it may be provided with information about the system 500, devices within the system 518 & 524, and elements 520 and components 522 of each device 518 & 524. The RF transponder 514 may also communicate with other device, component, and/or element level RF transponders via wireless RF communication. In this manner, information about the elements 520, components 522, and devices 518 & 524 may be communicated to the system RFID transponder 514); Rest of the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 6249227 B1) in view of Hartman et al. (US 20160209868 A1) and further in view of Reuber et al. (US 20190377913 A1).	
In regard to claim 4, Combination of Brady and Hartman do not specifically teach the method of claim 1, wherein the determining and the providing by the information handling system are performed by a runtime process executed at a primary core processor at the information handling system.
location tracking device 140 may include a processor 142 and a computer-readable memory 144 that stores a passive/active tag fusion and tracking application 146 (sometimes referred to herein as simply "fusion and tracking application") in the form of computer-readable instructions, for example, that may be executable by the processor 142. Computer readable memory 144 may include volatile memory to store computer instructions and data on which the computer instructions operate at runtime (e.g., Random Access Memory or RAM) and, in an embodiment, persistent memory such as a hard disk, for example) (Para. 26).
Brady, Hartman, and Reuber are analogous art because they all pertain to asset management system.
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have operate at runtime (as taught by Reuber) resulting predictable result of processing and providing information.

In regard to claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 6249227 B1) in view of Hartman et al. (US 20160209868 A1) and further in view of Chowdhary et al. (US 20080163164 A1).	
In regard to claim 5, Combination of Brady and Hartman do not teach the method of claim 1, wherein the determining and the providing by the information handling system are performed by pre-runtime firmware executed at a primary core processor at the information handling system.
At pre-runtime, the present invention can provide the ability to provide user to actual content access (via an administrator) (Chowdhary, Para. 29).
Brady, Hartman, and Chowdhary are analogous art because they all pertain to information handling system.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have operate at pre-runtime (as taught by Chowdhary) resulting predictable result of processing and providing information.

In regard to claim 14, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 6249227 B1) in view of Hartman et al. (US 20160209868 A1) and further in view of Stolbikov et al. (US 20180052983 A1).
In regard to claim 8, Combination of Brady and Hartman do not teach the method of claim 1, further comprising providing the first unique identifier to the asset management tag device via an optical coupling between a light-emitting diode at the information handling system and an optical sensor at the asset management tag device.
However the concept of using optical coupling for communication is well known in the art as also taught by Stolbikov. Stolbikov teaches System 100 typically includes one or more of a WWAN transceiver 150 and a WLAN transceiver 160 for connecting to various networks, such as telecommunications networks and wireless Internet devices, e.g., access points. Additionally, devices 120 are commonly included and may be added based on a particular design. For example, additional devices 120 may include a sensor or sensor(s), for example an optical sensor such as a camera and/or an infrared sensor, light emitting diode (LED) or other light based sensors, etc., as well as short range wireless devices, e.g., BLUETOOTH wireless communication devices (Para. 23). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optical coupling (as taught by Stolbikov) resulting in predictable result of communicating information.

In regard to claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.

Response to Arguments
Response to amended claims is considered above in claim Rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689